Case 2:18-cv-12210-MOB-MKM ECF No. 19 filed 10/15/18            PageID.424    Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

GEICO CORPORATION
GOVERNMENT EMPLOYEES INSURANCE COMPANY
GEICO GENERAL INSURANCE COMPANY
GEICO INDEMNITY COMPANY
GEICO CASUALTY COMPANY
GEICO ADVANTAGE INSURANCE COMPANY
GEICO CHOICE INSURANCE COMPANY
GEICO SECURE INSURANCE COMPANY
GEICO COUNTY MUTUAL INSURANCE COMPANY

              Plaintiffs
v.
                                                              Case No. 2:18-cv-12210
Aisan Industry Co., Ltd.
Franklin Precision Industry, Inc.                             Judge: Hon. Marianne O. Battani
Aisan Corporation of America
Hyundam Industrial Co., Ltd.                                  Magistrate Judge: Hon. Mona K.
ALPHA Corporation                                             Majzoub
Alpha Technology Corporation
Alps Electric Co., Ltd.
Alps Electric (North America), Inc.                           ORDER GRANTING
Alps Automotive Inc.                                          GEICO’S EXPEDITED
Robert Bosch GmbH                                             MOTION TO EXTEND
Robert Bosch LLC                                              DEADLINE FOR SERVICE
Bridgestone Corporation                                       OF SUMMONS
Bridgestone APM Company
Calsonic Kansei Corporation
Calsonic Kansei North America, Inc.
Chiyoda Manufacturing Corporation
Chiyoda USA Corporation
Continental Automotive Electronics LLC
Continental Automotive Korea Ltd
Continental Automotive Systems, Inc.
Diamond Electric Mfg. Co., Ltd.
Diamond Electric Mfg. Corporation
Eberspächer Exhaust Technology GmbH & Co. KG
Eberspächer North America Inc.
Faurecia Abgastechnik GmbH
Faurecia Systèmes d’Échappement
Faurecia Emissions Control Technologies, USA, LLC
Faurecia Emissions Control Systems, N.A. LLC f/k/a Faurecia
Exhaust Systems, Inc.
Hitachi Automotive Systems, Ltd.
Hitachi Metals, Ltd.
Hitachi Cable America Inc.
Case 2:18-cv-12210-MOB-MKM ECF No. 19 filed 10/15/18   PageID.425   Page 2 of 3



Hitachi Metals America, Ltd.
INOAC Corporation
INOAC Group North America, LLC
INOAC USA Inc.
JTEKT Corporation
JTEKT Automotive North America, Inc.
JTEKT North America Corp.
Kiekert AG
Kiekert U.S.A., Inc.
Koito Manufacturing Co., Ltd.
North American Lighting, Inc.
MAHLE Behr GmbH & Co. KG
MAHLE Behr USA Inc.
MITSUBA Corporation
American Mitsuba Corporation
Nachi-Fujikoshi Corp.
Nachi America Inc.
NGK Insulators, Ltd.
NGK Automotive Ceramics USA, Inc.
NGK Spark Plug Co., Ltd.
NTK Spark Plugs (U.S.A.), Inc.
Nishikawa Rubber Company, Ltd.
NTN Corporation
NTN USA Corporation
Sanden Automotive Components Corporation
Sanden Automotive Climate Systems Corporation
Sanden International (U.S.A.) Inc.
SKF USA Inc.
Stanley Electric Co., Ltd.
Stanley Electric U.S. Co., Inc.
II Stanley Co., Inc.
Tenneco Inc.
Tenneco GmbH
Tenneco Automotive Operating Co., Inc.
Toyo Tire & Rubber Co. Ltd.
Toyo Tire North America OE Sales LLC
Toyo Automotive Parts (U.S.A.), Inc.
Usui Kokusai Sangyo Kaisha, Ltd.
Usui International Corporation
Valeo S.A.
Yamada Manufacturing Co. Ltd.
Yamada North America, Inc.
Yamashita Rubber Co., Ltd.
YUSA Corporation

             Defendants.



                                           2
Case 2:18-cv-12210-MOB-MKM ECF No. 19 filed 10/15/18                PageID.426      Page 3 of 3



       THIS MATTER having come before the Court on GEICO’s Expedited Motion to Extend

Deadline for Service of Summons and the Court being otherwise fully advised in the premises;

       IT IS HEREBY ORDERED that:

       GEICO’s deadline to complete service of process in this action is extended to 90 days

after the Court enters an order regarding the filing of amended complaints in GEICO Corp. et al.

v. Autoliv, Inc. et al., No. 16-13189.



       Date: October 15, 2018                      s/Marianne O. Battani
                                                   MARIANNE O. BATTANI
                                                   United States District Judge




                                               3
